968 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Brian Joseph PACK, Petitioner.
Nos. 91-8076, 92-8005.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 26, 1992Decided:  July 10, 1992

Brian Joseph Pack, Petitioner Pro Se.
Before RUSSELL, PHILLIPS, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Brian Joseph Pack filed these petitions for writs of mandamus on November 4, 1991, seeking orders directing the district court to act on several post-trial motions.*  However, the district court denied all of the pending motions in an order dated December 9, 1991.  Consequently, the petitions are both moot.


2
Although we grant leave to proceed in forma pauperis, we deny the petitions.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.

PETITIONS DENIED


*
 The motions included a motion to quash recorded communications and to postpone sentencing, a motion to suppress a wiretap and request for evidentiary hearing, a document styled "Motion/Letter/Exceptions," and a Motion to Dismiss/Quash the Indictment as it Pertains to Brian Joseph Pack